Order entered July 21, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00855-CR

                     AARON RAYSHAN WELLS, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F19-75986-K

                                       ORDER

      Before the Court is appellant’s July 19, 2022 motion to file an amended

brief. We GRANT the motion and ORDER the amended brief received with the

motion filed as of the date of this order.



                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE